     Case 1:17-cv-00036-EGS-DAR Document 246-1 Filed 08/06/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

FEDERAL DEPOSIT INSURANCE
CORPORATION,

                     Plaintiff,

v.                                                 Case No. 1:17-cv-36-EGS

BANK OF AMERICA, N.A.,

                     Defendant.


                                  [PROPOSED] ORDER

       Before the Court is the Federal Deposit Insurance Corporation’s (“FDIC”) Unopposed

Motion for Leave to File Memorandum of Points and Authorities in Excess of Page Limitation.

       The FDIC’s Motion is GRANTED. The FDIC’s Memorandum of Points and Authorities

in support of its Motion for Summary Judgment shall not exceed 70 pages. The FDIC’s combined

Memorandum of Points and Authorities in support of its Opposition and Reply shall not exceed

45 pages.



Dated: __________________________

                                             ______________________________________

                                             The Honorable Emmet G. Sullivan
                                             United States District Judge
